UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2202



In Re: MICHELE M. FREES, d/b/a From The Heart,
a/k/a Michele M. Fries,

                                                      Debtor - Appellee.
_________________________


MICHELE M. FREES, Individually and as Trustee,

                                                Plaintiff - Appellee,

          versus

JOHN GIBNEY,

                                               Defendant - Appellant,

          and

EDWARD GIBNEY; ELEANOR GIBNEY; STEPHEN SEGALL,
                                                             Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Chief
District Judge. (CA-93-275-1, BK-91-10359, AP-91-1490)


Submitted:     October 10, 1997            Decided:    October 28, 1997


Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Albert Lee Sneed, Jr., VAN WINKLE, BUCK, WALL, STARNES & DAVIS,
P.A., Asheville, North Carolina, for Appellant. David G. Gray,
Jr., WESTALL, GRAY & CONNOLLY, Asheville, North Carolina, for
Appellees. Michele M. Frees, Flat Rock, North Carolina, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's orders (1) affirming

the bankruptcy court's order determining that Appellee was the

owner of certain property in the Virgin Islands and (2) denying his

motion for reconsideration. We have reviewed the record and the
district court's opinions and find no reversible error. According-

ly, we affirm substantially on the reasoning of the district court.

Frees v. Gibney (In re: Frees), Nos. CA-93-275-1; BK-91-10359
(W.D.N.C. Jan. 29, 1996; Aug. 15, 1996). To the extent that the

district court erred by applying North Carolina law to its analysis

of the validity of the conveyance at issue, we find any such error
harmless as our review of Virgin Islands law reveals that the same

result would have been reached. See V.I. Code Ann. tit. 28, § 42

(1997) (valid conveyance requires that deed be signed by grantor in

presence of two witnesses and notarized); Callwood v. Callwood, 158

F. Supp. 54, 56 (D.V.I. 1958) (holding that, although deed of par-

tition was not acknowledged or recorded at time of execution, the

validity of the conveyance as between the parties was unaffected).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process. *



                                                           AFFIRMED




     *
         Appellee's motion to expedite is hereby denied.

                                  3